Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to applicant’s amendment and arguments to claim 1 that Ooba fails to teach the amended independent claim 1, examiner respectfully disagrees. Applicant specifically argues that Ooba does not teach the amended claimed limitation, “… as well as whether the objects to be potentially gripped are assigned to one of the robot via an automated learning algorithm…” Applicant’s attention is directed towards paragraph [0097] where Ooba recites, “A first robot controller 201 controls a first robot 21, while a second robot controller 202 controls a second robot 22. The machine learning device 104 is provided outside the first robot controller 201 and the second robot controller 202. The machine learning device 104 receives data ("LOG") about the positions and postures of the objects, which is obtained from images captured by cameras (not shown) each provided in the vicinity of each of the first robot 21 and the second robot 22, and learns the optimal grasp order of the objects. The learning results are transmitted to the first robot controller 201 and the second robot controller 202, so that the first robot 21 and the second robot 22 can grasp the objects in the optimal order.” Here it shows that an optimal grasp order, or a “priority characteristic” is learned by a machine learning device using an automated learning algorithm as shown in paragraph [0055]. The learning results are then sent to the controllers of the first and second robots where objects are clearly assigned to the robot to optimize the process. Examiner believes based on this evidence that Ooba does indeed teach the amended limitations of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/
Examiner, Art Unit 3664                                                                                                                                                                                           
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664